    Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 1 of 27
 

                                                                           Todd R. Michaelis
                                                                           Associate
                                                                           Direct: 203.578.4287
                                                                           Fax: 203.575.2600
                                                                           tmichaelis@carmodylaw.com

                                                                           50 Leavenworth Street
                                                                           P.O. Box 1110
                                                                           Waterbury, CT 06702

                                                      November 16, 2018


Via: CM/ECF Filing

Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

Re:      Vertime B.V. v. New Dover Group, Ltd.; No. 7:17-cv-03844 (KMK - JCM)
         Emergency Request for Order Compelling Immediate Disclosure of Details
         of Sale of New Dover’s Assets

Your Honor:

       We write to request emergency ex-parte relief in the form of an order
compelling defendant New Dover Group, Ltd. to immediately (1) state, under oath,
whether it, and/or its affiliate First SBF Holding, Inc. (collectively “NDG”), presently
have any Salvatore Ferragamo, Versace, or Versus watches (the “Products”) in their
possession, custody, or control; (2) state, under oath, whether any of these Products are
included in the “Sale” discussed below; and (3) produce a copy of any asset purchase
agreement(s), list of items to be sold, and valuations of items to be sold, concerning the
Sale.

         On November 12, 2018, Vertime received a letter from M&T Bank (the “Bank”)
that states that the Bank is a secured creditor of NDG and that, on or after November 19,
2018, it would be selling NDG’s assets subject to the Bank’s security agreement(s) (the
“Sale”). The Bank’s letter is attached as Exhibit A. Vertime notes that the buyers
involved in the Sale (Marchio, LLC; INV 6900, LLC; and Recevibili, LLC) were only
formed on October 29, 2018. (See Ex. B.)

        The letter further states that NDG’s inventory and business records will be
included in the sale. (Ex. A.) Given the breadth of the items involved in the sale, it may
also include electronic storage devices that contain discoverable information that was
supposed to have already been produced. (See Ex. A.)


{W3064259;3}                                       
    Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 2 of 27
 
 
 

Hon. Kenneth M. Karas
November 16, 2018
Page 2 of 3 
 
 
 

         Vertime’s counsel immediately informed the Bank of the injunction, demanded
that the Bank cease and desist any sale of the Products, and asked that the Bank confirm
that it would abide by the injunction. On November 14, the Bank responded and asserted
that there are no Products in NDG’s inventory. (Ex. C.)

         This representation directly conflicts with NDG’s August 27, 2018 production of
a list of approximately 280 Products in its inventory. Accordingly, NDG’s counsel was
contacted to determine whether NDG still had these Products. It claims that it does.
Yesterday at 9:59 p.m., NDG’s counsel stated: “Please note that NDG has confirmed to
me that the remaining inventory is indeed still in the safe at NDG’s offices . . . .” (Ex.
D.)

        Despite requests,1 Vertime has been unable to verify (1) whether the Bank or
NDG is correct with regard to NDG’s possession of Products; (2) whether any Products
are included in the Sale; (3) a list of the assets included in the Sale; (4) information as to
the value of the items to be sold; or (5) the terms of any asset purchase agreement
concerning the sale. Moreover, Vertime should have much of this information already
because its discovery requests to NDG encompass the information and documents sought
here. For example, Requests for Production No. 3 sought “Documents concerning your
sale, consignment, or other transfer or disposition of Products at any time on or after July
1, 2016. However, NDG’s failure to comply with discovery continues.

        These categories of information are essential to ensuring that (1) the Sale does not
violate the preliminary injunction, and (2) that discoverable information (in the form of
business records or equipment on which electronically stored information resides) is not
lost or destroyed in the Sale.

        NDG’s failure to produce information, including most of the information sought
here, is the subject of a pre-motion conference concerning default scheduled for
November 27, 2018. Vertime cannot wait until the conference for this specific
information, however, because the Sale is scheduled for as early as November 19, 2018.




                                                            
1
  Vertime requested information about the sale from the Bank, which would not provide it without 
authorization from NDG.  Vertime requested authorization from NDG, but as of the time of this letter, 
NDG has not provided it.  


{W3064259;3} 
    Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 3 of 27
 
 
 

Hon. Kenneth M. Karas
November 16, 2018
Page 3 of 3 
 
 
 
        Therefore, Vertime respectfully requests the Court to order NDG to immediately
(1) state, under oath whether it, and/or its affiliate First SBF Holding, Inc., presently have
any Products in their possession, custody, or control; (2) state, under oath, whether any of
these Products are included in the Sale discussed above; and (3) to produce a list of
specific assets included in the Sale, information as to the value of the assets included in
the Sale, and a copy of any asset purchase agreement(s) concerning the Sale.


                                                       Very truly yours,


                                                       /s/ Todd R. Michaelis (TM6839)




cc:      Magistrate Judge Judith C. McCarthy
         Federal Building and U.S. Courthouse
         300 Quarropas Street
         New York, NY 10601-4150

Via CM/ECF Notice:

         Jonathan J. Ross, Esq.
         Counsel for NDG

         Avram E. Frisch, Esq.
         Counsel for Chaim Fischer,
         Stuhrling Original, LLC, and
         Stuhrling Outlet

Via E-Mail
      Diane E. Vuocolo
      vuocolod@gtlaw.com
      Counsel for M&T Bank




{W3064259;3} 
    Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 4 of 27
 



                              CERTIFICATE OF SERVICE

         THIS IS TO CERTIFY that, on November 16, 2018, a copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing. Parties

may access this filing through the court’s CM/ECF System.



                                                       /s/ Todd R. Michaelis (TM6839)
                                                              Todd R. Michaelis




{W3064259;3} 
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 5 of 27




                                                     EXHIBIT A 
                                                               
                          




{} 
       Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 6 of 27



 II GreenbergTraurig
Diane E. Vuocolo
Tel. 215.988.7803
Fax 215.717.5230
vuocolod@gtlaw.com




November 8, 2018

TO THE PARTIES ON THE ATTACHED DISTRIBUTION LIST
VIA UPS OVERNIGHT MAIL AM DELIVERY; CERTIFIED
MAIL, RETURN RECEIPT REQUESTED; AND FIRST CLASS
MAIL WITH PROOF OF MAILING

          RE:        Notification of Disposition by M&T Bank, .also known as Manufacturers
                     and Traders Trust Company, as Secured Creditor of Collateral Concerning
                     New Dover Group, Ltd. and First SBF Holding, Inc.

To The Parties On The Attached Distribution List:

        This office represents M&T Bank, also known as Manufacturers and Traders Trust
Company (the "Bank") in connection with the above referenced matter. Defaults and Events of
Default have occurred and are continuing under certain agreements, documents and instruments
(collectively, the "Loan Documents") executed in connection with and evidencing certain loans
(the "Loans") made by the Bank to the New Dover Group, Ltd. and First SBF Holding, Inc.
(collectively, the "Debtor").

         Please be advised that the Bank will sell certain of its collateral, consisting of (i)
personal property and fixtures of the Debtor, including but not limited to Accounts, Chattel
Paper, Investment Property, Deposit Accounts, Documents, Goods, wherever located, including .
without limitation, Equipment (including machinery, motor vehicles, furniture and fixtures, but
excluding that certain equipment listed on Exhibit "A" attached hereto), farm products, general
intangibles (including trademarks, service marks, trade names, patents, copyrights, licenses and
franchises), instruments, inventory, money, letter of credit rights, causes of action (including
tort claims) and other personal property (including agreements and instruments not constituting
chattel paper or a document, general intangible or instrument); (ii) all additions to, accessions
to, substitutions for, replacements of and supporting obligations of the foregoing; (iii) all
proceeds and products of the foregoing, including, without limitation, insurance proceeds; and
(iv) business records and information relatmg to any ot the foregoing and any software or other
programs for accessing and manipulating such information, owned by the Debtor and pledged
to the Bank pursuant to that certain General Security Agreement dated January 10, 2014, as
amended from time to time (the "Security Agreement" and together with all documents and
instruments executed in connection therein or in furtherance thereof are referred to hereinafter,
collectively, the "Loan Documents"), at a private sale to Marchio, LLC, INV 6900, LLC, and
Recevibili, LLC, sometime on or after November 19, 2018@1 0:00AM Eastern. Said sale will


PH/318011306v4


GREENBERG TRAUR!G. LLP • ATTORNEYS fiT LAW • 1/1/WVI/GTLAW.COM
2700 Two Commerce Square • 2001 Market Street • Phdadeiph,a. PA 19103 " Tel 215 986 730\J m Fax )IS 988 7801
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 7 of 27



New Dover Group, Ltd. and First SBF Holding, Inc.
November 8, 2018
Page 2


be conducted at the offices of Greenberg Traurig LLP, 2700 Two Commerce Square, 2001
Market Street, Philadelphia, PA 19103, Contact Person: Diane E. Vuocolo, Esq. 215-988-
7803.

       You are entitled to an accounting of the unpaid indebtedness secured by the property
that we intend to sell. You may request an accounting by contacting Mr. Kurt L. Hewett of the
Bank at (302) 651-1698 or by contacting the undersigned.

        Please be guided accordingly. If you have any questions please do not hesitate to call
me.

        Thank you.
                                                             SiLJ
cc:     Mr. Kurt L. Hewett (via e-mail and regular mail)
        Kevin P. Ray, Esquire




PH/318011306v4




 GREENBERG TRAURIG. LLP • ATIORNEYS AT LAW • WWW GTLAW.COM
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 8 of 27



New Dover Group, Ltd. and First SBF Holding, Inc.
November 8, 2018
Page 3


                                   DISTRIBUTION LIST

VIA OVERNIGHT MAIL; AND CERTIFIED                VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;                  MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF               AND FIRST CLASS MAIL WITH PROOF OF
MAILING                                          MAILING

New Dover Group, Ltd.                            First SBF Holding, Inc.
9 Pinecrest Road                                 9 Pinecrest Road
Valley Cottage, NY 19089                         Valley Cottage, NY 19089

VIA OVERNIGHT MAIL; AND CERTIFIED                VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;                  MAIL, RETURN RECEIPT REQUESTED,·
AND FIRST CLASS MAIL WITH PROOF OF               AND FIRST CLASS MAIL WITH PROOF OF
MAILING                                          MAILING

Morris S. Bauer, Esquire                         Samuel Friedman
Norris McLaughlin P.A.                           9 Pinecrest Road
400 Crossing Blvd., 8th Floor                    Valley Cottage, NY 19089
Bridgewater, NJ 08807-5933
Attorneys for New Group Group, Ltd. and
First SBF Holding, Inc.

VIA OVERNIGHT MAIL; AND CERTIFIED                VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED,·                 MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF               AND FIRST CLASS MAIL WITH PROOF OF
MAILING                                          MAILING

Marchio, LLC                                     INV 6900, LLC
130 Lee Avenue, #235                             130 Lee Avenue, #235
Brooklyn, NY 11211                               Brooklyn, NY 11211

VIA OVERNIGHT MAIL,· AND CERTIFIED               VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;                  MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF               AND FIRST CLASS MAIL WITH PROOF OF
MAILING                                          MAILING

Recevibili, LLC                                  Brian (Baruch) Y. Greenwald, Esquire
130 Lee Avenue, #235                             Greenwald Weiss
Brooklyn, NY 11211                               2511 Avenue I- Suite #102
                                                 Brooklyn, NY 1121 0
                                                 Attorneys for Marchio, LLC; !NV 6900, LLC;
                                                 and Recevibili, LLC



PH/318011306v4




GREENBERG TRAURIG. LLP • ATTORNEYS AT LAW • WWWGTLAWCOM
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 9 of 27



New Dover Group, Ltd. and First SBF Holding, Inc.
November 8, 2018
Page 4


VIA OVERNIGHT MAIL; AND CERTIFIED                  VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;                    MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF                 AND FIRST CLASS MAIL WITH PROOF OF
MAILIN.G                                           MAILING

JPMorgan Chase Bank, N .A.                         Stagg, Terenzi, Confusione & Wabnik, LLP
277 Park A venue, 22"d Floor                       401 Franklin Avenue, Suite 300
New York, NY 10172                                 Garden City, NY 11530
                                      .            Attn.: Brian A Lacoff, Esq .
                                                   Attorneys for JP MorganChase Bank, NA .

VIA OVERNIGHT MAIL; AND CERTIFIED                  VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;                    MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF                 AND FIRST CLASS MAIL WITH PROOF OF
MAILING                                            MAILING

Law Offices of Steven Beispel                      MG3 Incorporated
43 West 43rd Street, Suite 89                      288 Newtown Turnpike
New York, NY 10036-7424                            Weston, CT 06883
Attn.: Steven Beispel, Esq.
Attorneys for MG3 Incorporated

VIA OVERNIGHT MAIL; AND CERTIFIED                  VIA INTERNATIONAL:
MAIL, RETURN RECEIPT REQUESTED;                    OVERNIGHT MAIL; AND REGISTERED
AND FIRST CLASS MAIL WITH PROOF OF                 MAIL RETURN RECEIPT REQUESTED; AND
MAILING                                            FIRST CLASS MAIL WITH PROOF OF
                                                   MAILING
Carmody Torrance Sandak & Hennessey LLP
50 Leavenworth Street, P.O . Box 1110              Vertime B .V.
Waterbury, CT 06721-1110                           Via Contonale
Attn.: James K. Robertson, Jr. , Esq.              6928 Manno
Attorneys for Vertime B. V                         Switzerland

VIA INTERNATIONAL:                                  VIA OVERNIGHT MAIL; AND CERTIFIED
OVERNIGHT MAIL; AND REGISTERED                     MAIL, RETURN RECEIPT REQUESTED;
MAIL RETURN RECEIPT REQUESTED; AND                 AND FIRST CLASS MAIL WITH PROOF OF
FIRST CLASS A-fAIL WIT/I PROOF OF                  li-1AILING
MAILING
                                                   Bank of America, N .A.
Vertime B.V.                                       800 Market Street
Herengracht 466                                    St. Louis, MO 63101-2510
1017 CA
Amsterdam
Netherlands


PHI318011306v4




GREENBERG TRAURIG. LLP • ATTORNEYS AT LAW • WWW.GTLAW.COM
     Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 10 of 27



New Dover Group, Ltd. and First SBF Holding, Inc.
November 8, 2018
Page 5


VIA OVERNIGHT MAIL; AND CERTIFIED                  VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;                    MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF                 AND FIRST CLASS MAIL WITH PROOF OF
MAILING                                            MAILING

V AR Resources, LLC                                Paul F. Milius, Esq.
2330 Interstate 30                                 Meyer, Suozzi, English, and Klein
Mesquite, TX 75150                                 990 Stewart A venue
                                                   Garden City, NY 11530

VIA OVERNIGHT MAIL; AND CERTIFIED
MAIL, RETURN RECEIPT REQUESTED;
AND FIRST CLASS MAIL WITH PROOF OF
MAILING

Frank Figlia
404 East 55 1h Street, Apt. #14C
New York, NY 10022




PH/318011306v4




GREENBERG TRAURIG, LLP • ATTORNEYS AT LAW • WWW.GTLAW.COM
     Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 11 of 27



New Dover Group, Ltd. and First SBF Holding, Inc.
November 8, 2018
Page 6


                                      Exhibit "A"
                                  Excluded Equipment

The following equipment financed by or leased from VAR Resources, LLC:

Quantity Manufacturer Description
1        Dell         Digital NVR and Accessories DellS GB ECC Registered Memory
                       1 x 250GB SATA Hot-Plug Hard Drive (OS)1 Year Parts &
                      Labor Warranty On-Site 1 IP Server License incudes * Multiplex
                      -Live, Playback, Recording, Backup, Network, Configuration*
                      Full HD Through Network for Live and Playback* PTZ Camera
                      Control and Support* Multi-User Access * Mobile Application
                      for iPhone, Android
2        Seagate      Enterprise Hard Drive 6 Terabyte
35       Dell         License per Channel
5                     Axis 1.3 MP Outdoor 1080p HD Vandal Resistant PoE Fixed
                      Dome Network Camera
5                     AXIS Wall Bracket
5                     Axis Pendant Kit
23                    3 MP Indoor PoE Fixed Dome Network Camera
28                    Cat 6 Cable Run (Data)
2        Dell         24 Ports Managed POE Switch, 1OGb and Stackg Capable
1        Dell         24" Monitor or greater!
1                     Installation & Configuration




PHI318011306v4




GREENBERG TRAURIG. LLP • ATTORNEYS AT LAW • WWW.GTLAW.COM
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 12 of 27




                                                      EXHIBIT B 
                          




{} 
     Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 13 of 27




                  STATE OF NEW YORK

                 DEPARTMENT OF STATE

       I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same
is a true copy of said original.




                                  WITNESS my hand and official seal of the
                                  Department of State, at the City of Albany, on
                                  November 14, 2018.




                                  Whitney Clark
                                  Deputy Secretary of State for Business and
                                  Licensing Services




Rev. 11/18
            Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 14 of 27




                              ARTICLES OF ORGANIZATION
                                          OF
                                    MARCHIO, LLC
                                 Under Section 203 of the Limited Liability Company Law



        FIRST:           The name of the limited liability company is:
                                                 MARCHIO, LLC

        SECOND:          To engage in any lawful act or activity within the purposes for which limited liability
                         companies may be organized pursuant to Limited Liability Company Law provided that
                         the limited liability company is not formed to engage in any act or activity requiring the
                         consent or approval of any state official, department, board, agency, or other body without
                         such consent or approval first being obtained.

        THIRD:           The county, within this state, in which the office of the limited liability company is to be
                         located is ALBANY.

        FOURTH: The Secretary of State is designated as agent of the limited liability company upon whom
                process against it may be served. The address within or without this state to which the
                Secretary of State shall mail a copy of any process against the limited liability company
                served upon him or her is:

                         EXPRESSCORP SERVICES INC.
                         130 LEE AVE. SUITE 235
                         BROOKLYN, NY 11211

        FIFTH:           The limited liability company is to be managed by: ONE OR MORE MEMBERS.

        SIXTH:           The limited liability company shall defend, indemnify and hold hannless all members,
                         managers, and former members and managers of the limited liability company against
                         expenses (including attomey's fees, judgments, fines, and amounts paid in settlement)
                         incurred in connection with any claims, causes of action, demands, damages, liabilities of
                         the limited liability company, and any pending or threatened action, suit, or proceeding.
                         Such indemnification shall be made to the fullest extent permitted by the laws of the State
                         of New York, provided that such acts or omissions which gives rise to the cause of action
                         or proceedings occurred while the Member or Manager was in performance of his or her
                         duties for the limited liability company and was not as a result of his or her fraud, gross
                         negligence, willful misconduct or a wrongful taking. The indemnification provided herein
                         shall inure to the benefit of successors, assigns, heirs, executors, and the administrators of
                         any such person.

        I certify that I have read the above statements, I am authorized to sign these Articles of Organization,
        that the above statements are true and correct to the best of my knowledge and belicf and that my
        signature typed below constitutes my signature.



DOS-1239-f-11 (Rev. 02/12)            F1LE NUMBER: 181029010546; DOS ID: 5434265                            Page 1 of 2
  Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 15 of 27



                            J. Lebovits, Authorized Person (signature)
                            EXPRESSCORP SERVICES INC , ORGANIZER
                            130 LEE AVE. SUITE 235
                            BROOKLYN, NY 11211




Filed by:
EXPRESSCORP SERVICES INC
130 LEE AVE. SUITE 235
BROOKLYN, NY 11211

EXPRESSCORP SERVICES INC. (NX)
DRAWDOWN
CUSTOMER REF# MARL




FILED WITH THE NYS DEPARTMENT OF STATE ON: 10/29/2018
       FILE NUMBER: 181029010546; DOS ID: 5434265
                                                                         Page 2 of 2
     Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 16 of 27




                  STATE OF NEW YORK

                 DEPARTMENT OF STATE

       I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same
is a true copy of said original.




                                  WITNESS my hand and official seal of the
                                  Department of State, at the City of Albany, on
                                  November 14, 2018.




                                  Whitney Clark
                                  Deputy Secretary of State for Business and
                                  Licensing Services




Rev. 11/18
            Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 17 of 27




                                   ARTICLES OF ORGANIZATION
                                               OF
                                         INV 6900, LLC
                                     Under Section 203 of the Limited Liability Company Law



        FIRST:               The name of the limited liability company is:
                                                      INV 6900, LLC

        SECOND:              To engage in any lawful act or activity within the purposes for which limited liability
                             companies may be organized pursuant to Limited Liability Company Law provided that
                             the limited liability company is not formed to engage in any act or activity requiring the
                             consent or approval of any state official, department, board, agency, or other body without
                             such consent or approval first being obtained.

        THIRD:               The county, within this state, in which the office of the limited liability company is to be
                             located is ALBANY.

        FOURTH: The Secretary of State is designated as agent of the limited liability company upon whom
                process against it may be served. The address within or without this state to which the
                Secretary of State shall mail a copy of any proccss against the limited liability company
                served upon him or her is:

                             EXPRESSCORP SERVICES INC.
                             130 LEE AVE. SUITE 235
                             BROOKLYN, NY 11211

        FIFTH:               The limited liability company is to be managed by: ONE OR MORE MEMBERS.

        SIXTH:               The limited liability company shall defend, indemnify and hold harmless all members,
                             managers, and former members and managers of the limited liability company against
                             expenses (including attomey's fees, judgments, fines, and amounts paid in settlement)
                             incurred in connection with any claims, causes of action, demands, damages, liabilities of
                             the limited liability company, and any pending or threatened action, suit, or proceeding.
                             Such indemnification shall be made to the fullest extent permitted by the laws of the State
                             of New York, provided that such acts or omissions which gives rise to the cause of action
                             or proceedings occurred while the Member or Manager was in performance of his or her
                             duties for the limited liability company and was not as a result of his or her fraud, gross
                             negligence, willful misconduct or a wrongful taking. The indemnification provided herein
                             shall inure to the benefit of successors, assigns, heirs, executors, and the administrators of
                             any such person.

        I certify that I have read the above statements, I am authorized to sign these Articles of Organization,
        that the above statements are true and correct to the best of my knowledge and belief and that my
        signature typed below constitutes my signature.



DOS-1239-f-11 (Rev. 02/12)                FILE NUMBER: 181029010517; DOS ID: 5434235                            Page 1 of 2
  Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 18 of 27



                            J. Lebovits, Authorized Person (signature)
                            EXPRESSCORP SERVICES INC , ORGANIZER
                            130 LEE AVE. SUITE 235
                            BROOKLYN, NY 11211




Filed by:
EXPRESSCORP SERVICES INC
130 LEE AVE. SUITE 235
BROOKLYN, NY 11211

EXPRESSCORP SERVICES INC. (NX)
DRAWDOWN
CUSTOMER REF# IN69




FILED WITH THE NYS DEPARTMENT OF STATE ON: 10/29/2018
       FILE NUMBER: 181029010517, DOS ID: 5434235
                                                                         Page 2 of 2
                Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 19 of 27




                                    STATE OF NEW YORK

                                  DEPARTMENT OF STATE

         I hereby certify that the annexed copy has been compared with the
  original document in the custody of the Secretary of State and that the same
  is a true copy of said original.




                  , • • • • • •
                                             WITNESS my hand and official seal of the
                                             Department of State, at the City of Albany, on
        •
            •
                        N EW7***..           November 14, 2018.
  •                 •
                     Th j   r.—

: c,)
•
                  ' ti
                  i       l & t
                        a l
                ittÍfil — Vkl:% „
•
                               44    * :
: *                 I        =           •
•                         a .,           •
••• ')                              44.1 :
 • 'tt‘                             A, •
  • ,f'ò
                                ‘Ç,Vvo..
                                             Whitney Clark
   .• i4p7..                   S ,  9
                              ' ••
                                             Deputy Secretary of State for Business and
                    •EN'T () • •
            i . • ,41
                   :
                      • • • •
                                             Licensing Services




  Rev. 11/18
            Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 20 of 27




                                   ARTICLES OF ORGANIZATION
                                               OF
                                        RECEVIBILI, LLC
                                     Under Section 203 of the Limited Liability Company Law



        FIRST:               The name of the limited liability company is:
                                                    RECEVIBILI, LLC

        SECOND:          To engage in any lawful act or activity within the purposes for which limited liability
                         companics may be organized pursuant to Limited Liability Company Law provided that
                         the limited liability company is not formed to engage in any act or activity requiring the
                         consent or approval of any state official, department, board, agency, or other body without
                         such consent or approval first being obtained.

        THIRD:               The county, within this state, in which the office of the limited liability company is to be
                             located is ALBANY.

        FOURTH: The Secretary of State is designated as agent of the limited liability company upon whom
                process against it may be served. The address within or without this state to which the
                Sccretary of State shall mail a copy of any process against the limited liability company
                served upon him or her is:

                             EXPRESSCORP SERVICES INC.
                             130 LEE AVE. SUITE 235
                             BROOKLYN, NY 11211

        FIFTH:               The limited liability company is to be managed by: ONE OR MORE MEMBERS.

        SIXTH:               The limited liability company shall defend, indemnify and hold han-nless all members,
                             managers, and former members and managers of the limited liability company against
                             expenses (including attorney's fees, judgments, fines, and amounts paid in settlement)
                             incurred in connection with any claims, causes of action, demands, damages, liabilities of
                             the limited liability company, and any pending or threatencd action, suit, or proceeding.
                             Such indemnification shall be made to the fullest extent permitted by the laws of the State
                             of New York, provided that such acts or omissions which gives rise to the cause of action
                             or proceedings occurred while the Member or Manager was in performance of his or her
                             duties for the limited liability company and was not as a result of his or her fraud, gross
                             negligence, willful misconduct or a wrongful taking. The indemnification provided herein
                             shall inure to the benefit of successors, assigns, heirs, executors, and the administrators of
                             any such person.

        I certify that I have read the above statements, I am authorized to sign these Articles of Organization,
        that the above statements are true and correct to the best of my knowledge and belief and that my
        signature typed below constitutes my signature.



DOS-1239-f-11 (Rev. 02/12)                F1LE NUMBER: 181029010558; DOS ID: 5434277                            Page 1 of 2
  Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 21 of 27



                            J. Lebovits, Authorized Person (signature)
                            EXPRESSCORP SERVICES INC , ORGANIZER
                            130 LEE AVE. SUITE 235
                            BROOKLYN, NY 11211




Filed by:
EXPRESSCORP SERVICES INC
130 LEE AVE. SUITE 235
BROOKLYN, NY 11211

EXPRESSCORP SERVICES INC. (NX)
DRAWDOWN
CUSTOMER REF# RECL




FILED WITH THE NYS DEPARTMENT OF STATE ON: 10/29/2018
       FILE NUMBER: 181029010558, DOS ID: 5434277
                                                                         Page 2 of 2
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 22 of 27




                                                      EXHIBIT C 
                          




{} 
Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 23 of 27
Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 24 of 27
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 25 of 27




                                                     EXHIBIT D 
                          




{} 
             Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 26 of 27


Todd R. Michaelis

From:                  Ann H. Rubin
Sent:                  Thursday, November 15, 2018 9:49 PM
To:                    David Payne; Todd R. Michaelis
Subject:               Fwd: New Dover et al


FYI  

Sent from my iPhone 
 
Begin forwarded message: 

        From: Jonathan Ross <jross@feldman‐law.com> 
        Date: November 15, 2018 at 8:39:49 PM EST 
        To: "Ann H. Rubin" <ARubin@carmodylaw.com> 
        Subject: RE: New Dover et al 

        Dear Ann, 
          
        Please note that NDG has confirmed to me that the remaining inventory is indeed still in the safe at 
        NDG’s offices where it has been since the injunction was entered. 
          
        Regards, 
        Jonathan 
          
        From: Ann H. Rubin <ARubin@carmodylaw.com>  
        Sent: Wednesday, November 14, 2018 12:54 PM 
        To: Jonathan Ross <jross@feldman‐law.com> 
        Subject: FW: New Dover et al 
          
        As requested. 
          
        From: vuocolod@gtlaw.com <vuocolod@gtlaw.com>  
        Sent: Wednesday, November 14, 2018 10:40 AM 
        To: Ann H. Rubin <ARubin@carmodylaw.com> 
        Cc: vuocolod@gtlaw.com; raykp@gtlaw.com; mbauer@nmmlaw.com; 
        bgreenwald@greenwaldweiss.com 
        Subject: New Dover et al 
          
        Hi Ann: 
        Please see attached letter in response your letter inquiry. Best regards, Diane 
          
          
        Diane E. Vuocolo
        Shareholder

        Greenberg Traurig, LLP
        2700 Two Commerce Square | 2001 Market Street | Philadelphia, PA 19103
        T +1 215.988.7803 | F +1 215.717.5230
        vuocolod@gtlaw.com | www.gtlaw.com | View GT Biography



                                                                    1
      Case 7:17-cv-03844-KMK-JCM Document 136 Filed 11/16/18 Page 27 of 27


                                               
  
  
From: Ann H. Rubin [mailto:ARubin@carmodylaw.com]  
Sent: Monday, November 12, 2018 4:45 PM 
To: Vuocolo, Diane E. (Shld‐Phil‐Bky‐FinInst) <vuocolod@gtlaw.com> 
Cc: bgreenwald@greenwaldweiss.com 
Subject: Emailing: Vertime‐NDG‐Letter to Attorney Vuocolo re. Notification of Disposition by M T Bank 
(W3062654).PDF 
  
Please see attached letter. 

Ann H. Rubin | Bio
Carmody Torrance Sandak & Hennessey LLP
50 Leavenworth Street | Waterbury, CT 06702
Direct: 203-578-4201 | Fax: 203-575-2600
ARubin@carmodylaw.com | www.carmodylaw.com  

  

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐  
This electronic message contains information from Carmody Torrance Sandak & Hennessey LLP, or its attorneys, which may be confidential, 
privileged or otherwise protected from disclosure. The information is intended to be used solely by the recipient(s) named. If you are not an 
intended recipient, be aware that any review, disclosure, copying, distribution or use of this transmission or its contents is prohibited. If you 
have received this transmission in error, please notify us immediately at 203‐573‐1200 or at the reply email address. For more information 
about Carmody Torrance Sandak & Hennessey LLP, please go to http://www.carmodylaw.com 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐  




If you are not an intended recipient of confidential and privileged information in this email, please 
delete it, notify us immediately at postmaster@gtlaw.com, and do not use or disseminate such 
information. 




                                                                          2
